     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 1 of 32 Page ID #:1332



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      KYLE W. KAHAN (Cal. Bar. No. 298848)
4     SUSAN S. HAR (Cal. Bar. No. 301924)
      Assistant United States Attorneys
5     General Crimes Section
           1100/1200 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-2400
           Facsimile: (213) 894-0141
8          E-mail:    kyle.kahan@usdoj.gov
                      susan.har@usdoj.gov
9
10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
      UNITED STATES OF AMERICA,                No. CR 19-00302-FMO
14
                 Plaintiff,                    GOVERNMENT’S TRIAL MEMORANDUM
15
                       v.                      Trial Date:      July 1, 2021
16                                             Trial Time:      9:00 a.m.
      CARLOS ALEXANDRE VIANA GROSSI,           Location:        Courtroom of the
17                                                              Hon. Fernando M.
                 Defendant.                                     Olguin
18

19

20         Plaintiff United States of America, by and through its counsel
21    of record, the Acting United States Attorney for the Central District
22    of California and Assistant United States Attorneys Kyle W. Kahan and
23    Susan S. Har, hereby submits its Trial Memorandum in the above-
24    captioned case.
25    //
26    //
27    //
28    //
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 2 of 32 Page ID #:1333



1          The government respectfully requests leave of the Court to

2     supplement or modify this memorandum as may be appropriate.

3

4      Dated: June 21, 2021                Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           SCOTT M. GARRINGER
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                          /s/
                                           KYLE W. KAHAN
10                                         SUSAN S. HAR
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 3 of 32 Page ID #:1334



1                                   TABLE OF CONTENTS

2     Description                                                                Page

3     TABLE OF AUTHORITIES..............................................iii

4     MEMORANDUM OF POINTS AND AUTHORITIES................................1

5     I.    INTRODUCTION...................................................1

6     II.   STATEMENT OF THE STATUS OF THE CASE............................1

7           A.   Trial Schedule............................................1

8           B.   Witnesses.................................................2

9           C.   Expert Notice.............................................3
10          D.   902(11) Notice............................................4

11          E.   Adjudicated Pre-Trial Motions.............................5

12               1.    Defendant’s Application to Proceed Pro Se............5

13               2.    Defendant’s Motion to Suppress.......................5

14               3.    Defendant’s Motion in Limine to Exclude Evidence.....6

15               4.    Defendant’s Bench Trial Request......................7

16               5.    Defendant’s Motion to Return Property................7

17          F.   Pending Pre-Trial Motions.................................8

18               1.    Government’s Motion in Limine to Exclude Improper
                       Reference Regarding a Government Witness.............8
19
                 2.    Defendant’s Motion in Limine to Exclude Drug
20                     Expert...............................................8

21               3.    Defendant’s Motions in Limine to Exclude Cocaine
                       Evidence, Dismiss, and Return Property, and
22                     Notices of Objections................................8

23          G.   Voir Dire.................................................9

24          H.   Jury Instructions........................................10

25          I.   Verdict Form.............................................10

26    III. STATEMENT OF FACTS............................................10

27          A.   Defendant’s Luggage Activates X-Ray Sensors at LAX;
                 TSA Responds and Finds a Hidden Item in One of
28               Defendant’s Bags.........................................10

                                              i
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 4 of 32 Page ID #:1335



1                            TABLE OF CONTENTS (CONTINUED)

2     DESCRIPTION                                                                 PAGE

3           B.   Law Enforcement Officers Discover That Both of
                 Defendant’s Two Pieces of Luggage Contain Concealed
4                Cocaine..................................................11

5           C.   Officer Cuevas Detains Defendant Boarding His Flight.....12

6     IV.   STATEMENT OF THE CHARGED OFFENSES.............................13

7     V.    LEGAL AND EVIDENTIARY ISSUES..................................14

8           A.   Statements by Defendant..................................15

9                1.    Admissible Only When Offered by the Government......15
10               2.    Inadmissible When Offered by Defendant..............15

11          B.   Video Recordings.........................................16

12          C.   Chain of Custody.........................................16

13          D.   Cocaine Evidence.........................................17

14          E.   Physical Evidence........................................18

15          F.   Photographs..............................................18

16          G.   Expert Testimony.........................................19

17          H.   Cross-Examination........................................21

18          I.   Defendant Should Be Precluded from Affirmatively
                 Entering Any Evidence Not Produced.......................22
19
            J.   Affirmative Defenses.....................................23
20
            K.   No References to Punishment or Custodial Status..........23
21
            L.   Procedure if Defendant Testifies.........................24
22
      VI.   CONCLUSION....................................................25
23

24

25

26

27

28

                                             ii
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 5 of 32 Page ID #:1336



1                                 TABLE OF AUTHORITIES

2
      Cases
3
      Faretta v. California,
4
        422 U.S. 806 (1975) .............................................. 25
5
      Gallego v. United States,
6
        276 F.2d 914 (9th Cir. 1960) ..................................... 17
7
      Pope v. United States,
8
        298 F.2d 507 (5th Cir. 1962) ..................................... 23
9
      Taylor v. Illinois,
10
        484 U.S. 400 (1988) .............................................. 22
11
      United States v. Black,
12
        767 F.2d 1334 (9th Cir. 1985) .................................... 21
13
      United States v. Chadwell,
14
        798 F.3d 910 (9th Cir. 2015) ..................................... 18
15
      United States v. Fernandez,
16
        839 F.2d 639 (9th Cir. 1988) ..................................... 16
17
      United States v. Frank,
18
        956 F.2d 872 (9th Cir. 1992) ..................................... 23
19
      United States v. Gallagher,
20
        99 F.3d 329 (9th Cir. 1996) ...................................... 25
21
      United States v. Gilmore,
22
        811 F. App’x 997 (9th Cir. 2020) ................................. 20
23
      United States v. Hankey,
24
        203 F.3d 1160 (9th Cir. 2000) .................................... 20
25
      United States v. Harrington,
26
        923 F.2d 1371 (9th Cir. 1991) .................................... 17
27
      United States v. Hearst,
28

                                            iii
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 6 of 32 Page ID #:1337



1                          TABLE OF AUTHORITIES (CONTINUED)

2       563 F.2d 1331 (9th Cir. 1977) .................................... 22

3     United States v. Jefferson,

4       791 F.3d 1013 (9th Cir. 2015) .................................... 14

5     United States v. Johnson,

6        802 F.2d 1459 (D.C. Cir. 1986) ................................... 3

7     United States v. May,

8       622 F.2d 1000 (9th Cir. 1980) .................................... 19

9     United States v. McCaleb,
10      552 F.3d 1053 (9th Cir. 2009) .................................... 20

11    United States v. Miranda-Uriarte,

12      649 F.2d 1345 (9th Cir. 1981) .................................... 21

13    United States v. Murillo,

14      255 F.3d 1169 (9th Cir. 2001) .................................... 21

15    United States v. Oaxaca,

16      569 F.2d 518 (9th Cir. 1978) ..................................... 19

17    United States v. Ortega,

18      203 F.3d 675 (9th Cir. 2000) ..................................... 15

19    United States v. Scholl,

20      166 F.3d 964 (9th Cir. 1999) ..................................... 23

21    United States v. Sepulveda-Barraza,

22      645 F.3d 1066 (9th Cir. 2011) .................................... 21

23    United States v. Soto-Zuniga,

24      837 F.3d 992 (9th Cir. 2016) ..................................... 14

25    United States v. Stearns,

26      550 F.2d 1167 (9th Cir. 1977) .................................... 19

27    United States v. Valencia-Lopez,

28      971 F.3d 891 (9th Cir. 2020) ..................................... 21

                                             iv
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 7 of 32 Page ID #:1338



1                          TABLE OF AUTHORITIES (CONTINUED)

2     United States v. Venegas-Reynoso,

3       524 F. App’x 373 (9th Cir. 2013) ................................. 20

4
      Statutes
5
      21 U.S.C. § 841(a)(1).............................................. 13
6

7     Rules
8     C.D. Cal. R. 83-2.3.1............................................... 9
9     Fed. R. Crim. P. 23(a).............................................. 7
10    Fed. R. Evid. 404(b)............................................... 22
11    Fed. R. Evid. 608(b)............................................... 22
12    Fed. R. Evid. 611(a)........................................... 24, 25
13    Fed. R. Evid. 611(b)............................................... 21
14    Fed. R. Evid. 702.................................................. 19
15    Fed. R. Evid. 703.................................................. 20
16    Fed. R. Evid. 704.................................................. 20
17    Fed. R. Evid. 801(c)............................................... 16
18    Fed. R. Evid. 801(d)(2)(A)......................................... 15
19    Fed. R. Evid. 803(6)................................................ 4
20    Fed. R. Evid. 901.................................................. 17
21    Fed. R. Evid. 902(11)............................................... 4
22
      Other Authorities
23
      Ninth Cir. Model Crim. Jury Instr., § 7.4 (2010 ed.)............... 24
24
      Ninth Cir. Model Crim. Jury Instr., § 9.15 (2010 ed.).............. 14
25
      Ninth Cir. Model Crim. Jury Instr., § 9.16 (2010 ed.).............. 14
26

27

28

                                              v
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 8 of 32 Page ID #:1339



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           As defendant CARLOS ALEXANDRE VIANA GROSSI (“defendant”) was

4     traveling from Los Angeles International Airport (“LAX”) to Sydney,

5     Australia, airport security discovered 2.251 kilograms of cocaine

6     packed in his two pieces of luggage.        Defendant is now charged in the

7     single-count Indictment (“Indictment”) with one count of possessing

8     with intent to distribute at least 500 grams of a mixture or

9     substance containing a detectable amount of cocaine.           (Dkt. 12.)
10    This Trial Memorandum is filed in anticipation of trial set for July
11    1, 2021 at 9:00 a.m.
12    II.   STATEMENT OF THE STATUS OF THE CASE
13          A.   Trial Schedule
14          Trial Date and Estimated Time:        Jury trial is set to begin on

15    July 1, 2021 at 9:00 a.m.      The estimated time for the presentation of

16    the government’s case-in-chief is two to three days.           This estimate

17    takes into account the presence and use of a Portuguese interpreter

18    to assist defendant.     The government does not have an estimate as to

19    defendant’s case yet, but, as detailed below, believes that defendant

20    may be calling at least four additional witnesses.          The Pre-Trial

21    Conference is scheduled for June 28, 2021 at 2:00 p.m.

22          Defendant:   Defendant is detained pending trial and is

23    representing himself pro se.       Gerald C. Salseda has been appointed

24    advisory counsel to defendant.

25          Stipulations and Exhibits: At this time, the parties have yet to

26    agree to stipulate to the admissibility and chain of custody of

27    certain evidence (e.g., cocaine, surveillance footage).           However, the

28    government will apprise the Court and file any such stipulation(s) if

                                              1
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 9 of 32 Page ID #:1340



1     reached.   The government has filed a pretrial exhibit list listing

2     the evidence it intends to produce at trial and defendant’s

3     stipulations and objections to the exhibits.          (Dkt. 169.)

4          B.    Witnesses

5          At this time, the government expects to call the following

6     witnesses in its case-in-chief: 1) Charles Moore, Transportation

7     Security Administration (“TSA”) Lead Transportation Security

8     Administration Officer; 2) John Becker, TSA Explosives Specialist; 3)

9     Alfredo Cuevas, United States Customs and Border Protection (“CBP”)
10    Officer; 4) Homeland Security Investigations (“HSI”) Special Agent
11    (“SA”) Jorge Marron,; 5) Flynt Goodson, United States Food and Drug
12    Administration (“FDA”) Drug Chemist (formerly with CBP Laboratory);
13    and 6) HSI SA Juan Munoz.
14         The government respectfully requests leave to update this list,
15    if necessary, in advance of trial.          The government may call
16    additional witnesses in rebuttal, depending on whether defendant
17    calls any witnesses, and on the testimony such witnesses give.            The
18    government would respectfully request permission to re-call any of

19    the witnesses or to call additional witnesses should unforeseen

20    circumstances arise.

21         On June 18, 2021, Mr. Salseda advised the government that

22    defendant would like to call the following witnesses: 1) HSI SA Jorge

23    Marron; 2) HSI SA Rafael Torres; 3) Romolo Valle, Los Angeles Airport

24    Police Department Officer; 4) CBP Officer Alfredo Cuevas; 5) Ryan

25    Kato, CBP Fingerprint Analyst; 6) HSI SA Kevin Radisay,; and 7) FDA

26    Chemist Flynt Goodson.

27         The government does not intend to call SA Torres, Officer

28    Valle, Mr. Kato, or SA Radisay in its case-in-chief.           The

                                              2
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 10 of 32 Page ID #:1341



1     government requests an offer of proof regarding SA Torres,

2     Officer Valle, SA Radisay, and Mr. Kato, so that the Court may

3     assess whether their testimony would be relevant and otherwise

4     admissible.    Defendant cannot call a witness in his case-in-

5     chief as a pretext for impeaching that witness’s credibility or

6     to implicate the witness as a “bad person” to present otherwise

7     inadmissible evidence.      See United States v. Johnson, 802 F.2d

8     1459, 1466 (D.C. Cir. 1986).

9           C.    Expert Notice
10          The government provided notice of two experts expected to

11    testify in the government’s case-in-chief: HSI SA Juan Munoz, and FDA

12    Chemist Flynt S. Goodson.       SA Munoz will testify, based on his

13    training and experience, about the modus operandi of narcotics

14    traffickers in both international and domestic markets, including the

15    use of blind couriers by drug trafficking organizations to transport

16    high-value narcotics, the price of illegal narcotics in the relevant

17    geographic markets, and quantities of narcotics for personal drug use

18    and distribution.     Mr. Goodson will testify as to the results of the

19    scientific testing and weighing that was conducted on the controlled

20    substances in this case.      Mr. Goodson’s testimony will also include:

21    (1) the lab’s chain of custody practices; (2) methodologies followed

22    in analyzing the drugs; (3) the reliability of the methods employed;

23    and (4) the results of his analysis, including identification of the

24    seized substances as containing cocaine, gross weight, and net

25    weight.    Defendant has filed a motion in limine to exclude testimony

26    of the government’s drug distribution expert.          (Dkt. 70.)

27

28

                                              3
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 11 of 32 Page ID #:1342



1           D.     902(11) Notice

2           The government intends to admit United Airlines records and

3     three LAX surveillance videos under Rule 902(11).           Rule 902(11)

4     provides that certified domestic records that meet the requirements

5     of Rule 803(6)(A)-(C) are self-authenticating.          Such a showing can be

6     met through a certification from custodian or other qualified person.

7     Fed. R. Evid. 902(11).      On June 11, 2021, the government provided

8     written notice to defendant of its intent to introduce the previously

9     produced United Airlines records and LAX surveillance footage.
10          Defendant has stipulated to the admission of the United Airlines
11    records for all purposes. 1     (Dkt. 169 at 14-15.)      As for the LAX

12    surveillance video, defendant declined to stipulate to admissibility,

13    but failed to specify a basis for his objection as required by the

14    Court.     (Id. at 8-10; Dkt. 18.)     The government has produced to the

15    defense a declaration from United States Customs and Border

16    Protection – LAX Physical Security Officer Jimmy Ojeda.            Officer

17    Ojeda’s declaration details his qualifications and familiarity with

18    the relevant LAX surveillance systems and certifies that the three

19    surveillance videos meet the requirements of Rule 803(6)(A)-(C).

20    Accordingly, the surveillance footage is self-authenticating under

21    Rule 902(11).

22

23

24

25

26          1The government also produced a declaration from United
      Airlines Custodian of Record Thomas D. Campuzano. Mr. Campuzano’s
27    declaration identifies him as a duly authorized Custodian of Records
      for United Airlines and certifies that the United Airlines records
28    meet the requirements of Rule 803(6)(A)-(C). Accordingly, the
      records are self-authenticating under Rule 902(11).
                                         4
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 12 of 32 Page ID #:1343



1           E.    Adjudicated Pre-Trial Motions

2                    1.    Defendant’s Application to Proceed Pro Se

3           On April 27, 2020, defendant filed an ex parte application to

4     proceed pro se.     (Dkt. 58.)    On April 28, 2020, the government filed

5     a motion in opposition.      (Dkt. 59.)     The government was not opposed

6     to defendant proceeding pro se, but instead requested the Court

7     conduct the hearing in-person; a task made more difficult due to the

8     COVID-19 pandemic.     On May 20, 2021 the Court granted defendant’s ex

9     parte application to proceed pro se and appointed his former counsel,
10    Gerald C. Salseda, as advisory counsel.         (Dkt. 142.)

11                   2.    Defendant’s Motion to Suppress

12          On February 3, 2020, defendant filed a motion to suppress

13    seeking to exclude all items seized by law enforcement in this case,

14    including the cocaine found inside defendant’s luggage, his post-

15    arrest statements, evidence found on his cell phone and electronic

16    devices, and any evidence seized as fruit of an unlawful search.

17    (Dkt. 47.)    The government filed an opposition and argued that the

18    initial inspection of defendant’s luggage was a permissible

19    administrative search and subsequent search of the luggage’s contents

20    was a permissible border search.        (Dkt. 52.)    The government agreed

21    not to introduce evidence from defendant’s cell phone or defendant’s

22    post-arrest statements, but reserved the right to introduce

23    defendant’s statements for impeachment purposes.          (Id.)

24          On July 6, 2020, this Court issued its ruling on the motion to

25    suppress and denied the motion’s request to exclude the cocaine found

26    in defendant’s luggage.      (Dkt. 84.)     The Court did, however, exclude

27    both the defendant’s post-arrest statements and evidence seized from

28    his cell phone and electronic devices.         The Court further prohibited

                                              5
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 13 of 32 Page ID #:1344



1     the government from using defendant’s post-arrest statements for

2     impeachment purposes.      (Id.)

3                    3.    Defendant’s Motion in Limine to Exclude Evidence

4           On March 20, 2020, in addition to the above motion to suppress,

5     defendant filed a motion in limine to exclude his statements to HSI

6     agents, any items seized from his electronics, and any prior bad

7     acts.   (Dkt. 53.)    The government filed a non-opposition motion.

8     (Dkt. 90.)    The government expressed concern that, despite the

9     Court’s order excluding defendant’s statements to HSI, defendant
10    would “continue to allege at trial purported misconduct by the HSI
11    agents during those interviews, including claims that an HSI agent
12    threatened defendant with a knife.”          The government requested
13    permission to rebut the claims with audio recordings of the interview
14    and testimony from the HSI agents.          (Id.)
15          On May 5, 2021, the Court ruled that the government waived any

16    argument related to evidence of coercion or threats by HSI agents

17    against defendant and that “nothing in the government’s argument

18    undermines the court’s conclusions” from its prior order.            (Dkt.

19    139.)   The Court ordered that, if defendant testified, the government

20    could call witnesses to rebut any claims of “malfeasance or

21    threatening conduct,” but precluded the government from introducing

22    or referring to audio recordings during the trial.           The Court

23    concluded that “[t]he officers’ descriptions of defendant’s

24    statements to agents may not be used unless defendant opens the door

25    to the issues of malfeasance or threatening conduct on the part of

26    the HSI agents.”     (Id.)

27

28

                                              6
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 14 of 32 Page ID #:1345



1                    4.     Defendant’s Bench Trial Request

2           On December 8, 2020, defendant filed a Notice of Waiver of Jury

3     Trial and Request for a Bench Trial.           (Dkt. 112.)    On December 12,

4     2020, the government filed its notice of non-consent and maintained

5     its request for a jury trial.       (Dkt. 115.)      The following month,

6     defendant filed a motion requesting a bench trial over the

7     government’s consent.      (Dkt. 121.)       The government filed its

8     opposition on January 21, 2021, citing Rule 23(a) of the Federal Rule

9     of Criminal Procedure’s requirement that a defendant’s trial “must be
10    by jury” unless the government also consents to a nonjury trial.
11    Fed. R. Crim. P. 23(a).      The Court denied defendant’s motion without
12    prejudice.    (Dkt. 126.)
13                   5.     Defendant’s Motion to Return Property

14          On May 4, 2020, defendant filed a motion to return seized

15    property, namely his Brazilian passport, a laptop, an Apple iPhone 6,

16    a USB flash drive, and £2,700.       (Dkt. 60.)      The government filed an

17    opposition motion and requested the Court deny the motion as to the

18    return of the passport and cell phone.           (Dkt. 79.)   For the latter,

19    the government suggested, in the alternative, that the passport be

20    released to United States Probation and Pretrial Services.            Finally,

21    the government noted that law enforcement never seized £2,700 from

22    defendant.    (Id.)   On May 6, 2021, the Court ordered the return of

23    the cell phone, flash drive, and laptop.           The Court further ordered

24    the government release the passport to United States Probation and

25    Pretrial Services.     (Dkt. 140)    The government complied with the

26    Court’s order on May 26, 2021, and HSI Agent Marron provided the

27    passport to United States Probation and Pretrial Services.

28

                                               7
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 15 of 32 Page ID #:1346



1            F.      Pending Pre-Trial Motions

2                       1.   Government’s Motion in Limine to Exclude Improper
                             Reference Regarding a Government Witness
3
             On June 19, 2020, the government filed a motion in limine under
4
      seal regarding improper references to a government witness.            (Dkt.
5
      76.)       Defendant filed his opposition under seal on June 29, 2020,
6
      (Dkt. 83.)       The government filed its reply on November 13, 2020.
7
      (Dkt. 110.)       On June 17, 2021, the government filed a supplement to
8
      the motion in limine to explain a change of position from within the
9
      original motion.       (Dkt. 167.)   The Court has yet to rule on this
10
      motion.
11
                        2.   Defendant’s Motion in Limine to Exclude Drug Expert
12
             On June 17, 2020, defendant filed a motion in limine to exclude
13
      testimony of the government’s drug expert.         (Dkt. 70.)    The
14
      government filed an opposition providing HSI Agent Juan Munoz’
15
      qualifications to testify as an expert regarding the modus operandi
16
      of narcotics traffickers both international and domestic, the price
17
      of illegal narcotics in the relevant geographic markets, and
18
      quantities of narcotics for personal drug use and distribution.
19
      (Dkt. 80.)       In light of the government’s supplemental notice, the
20
      government believes that defendant’s motion is moot.           The Court has
21
      yet to rule on this motion.
22
                        3.   Defendant’s Motions in Limine to Exclude Cocaine
23                           Evidence, Dismiss, and Return Property, and Notices
                             of Objections
24
             On June 4, 2021, defendant filed three additional motions in
25
      limine and five notices of objection. 2       Defendant’s motions in limine
26

27           The motions and objections seem to re-raise issues from
             2
      defendant’s previously stricken motions. (Dkts. 66-69.) Those
28    motions had been filed by defendant on June 12, 2020, while he was
                                              (footnote cont’d on next page)
                                         8
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 16 of 32 Page ID #:1347



1     include a motion to exclude cocaine evidence (Dkt. 149), a motion to

2     return £2,700and impose sanctions on the government (Dkt. 150), and a

3     motion to dismiss due to two subjects in interest (Dkt. 151.)             The

4     government filed its responses on June 14, 2021.          (Dkts. 158-160.)

5     Defendant filed his replies on June 21, 2021.          (Dkts. 173-175.)     The

6     Court has yet to rule on these motions.

7           Defendant’s notices of objection include a notice of objection

8     to his assigned professionals, to the government dismissing the case

9     without defendant’s consent, to the HSI agents who interview him on
10    April 30, 2019, to the status of his visa and reported death threat
11    he received from someone in Brazil, and to note his passport has
12    expired.      (Dkts. 152-156.)    The government filed its omnibus response
13    on June 14, 2021.        (Dkt. 161.)   Defendant filed his reply on June 21,
14    2021.      (Dkt. 176.)    The Court has yet to rule on these objections.
15          G.      Voir Dire
16          Defendant has submitted three separate filings with proposed

17    voir dire questions.        (Dkts. 120, 138, 157.)    The government objects

18    to the entirety of defendant’s proposed voir dire questions in

19    dockets 138 and 157.        Docket 138 specifically focuses on questions

20    related to COVID-19 exposure outside and inside the courtroom and

21    personal views on the virus.        (Dkt. 138.)   Docket 157 adds an

22    additional question about a juror’s views on COVID-19 but couches it

23    in language referencing defendant’s two-year detention.            (Dkt. 157.)

24    Defendant also requests this Court ask jurors their thoughts on

25    whether this case should proceed “because of the delay of more than 2

26    (two) years . . . due to several continuances made by the U.S.

27
      still represented by counsel. On its own motion, the Court had
28    struck the motions for failure to comply with the Local Rules,
      specifically Local Rule 83-2.3.1. (Dkt. 71.)
                                        9
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 17 of 32 Page ID #:1348



1     Government . . .”)     (Id.)    Such questioning is improper and would

2     inject prejudicial information before the jury.

3           On June 18, 2021, the government submitted its proposed voir

4     dire questions.     (Dkt. 170.)

5           H.    Jury Instructions

6           The parties have met and conferred regarding proposed jury

7     instructions.     Of the 45 proposed jury instructions, the parties have

8     not reached agreement on 17 of them.        Accordingly, the government has

9     filed a set of joint jury instructions and a set of disputed
10    instructions.     The latter lists the disputed jury instructions,
11    defendant’s objections, and the government’s response.           (Dkts. 171,
12    172.)
13          I.    Verdict Form
14          The parties have met and conferred regarding a joint proposed
15    verdict form but disagree on the elements the government must prove
16    beyond a reasonable doubt.       Defendant argues that the government must
17    prove in its case-in-chief that defendant knowingly possessed 2,251
18    grams of cocaine.     The government contends that its burden only

19    requires proving beyond a reasonable doubt that defendant knowingly

20    possessed a controlled substance and that the weight was over 500

21    grams.     The government has filed a unilateral verdict form addressing

22    this dispute.     (Dkt. 168.)

23    III. STATEMENT OF FACTS

24          A.    Defendant’s Luggage Activates X-Ray Sensors at LAX; TSA
                  Responds and Finds a Hidden Item in One of Defendant’s Bags
25
            On April 30, 2019 at approximately 5:14 p.m., at Los Angeles
26
      International Airport, TSA Lead Officer Charles Moore was informed of
27
      a checked-in bag that alerted an x-ray machine of a suspicious,
28

                                             10
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 18 of 32 Page ID #:1349



1     concealed potential explosive.       Officer Moore arrived at the baggage

2     room and assisted in retrieving the yellow bag that caused the alert.

3     When Officer Moore opened the bag, he could not find the item that

4     caused the alarm.     He then observed what appeared to be glue and tape

5     holding the bottom seams of the luggage together, indicating that

6     that part of the luggage was not manufactured by a machine or

7     factory.    Because he could not physically find the item causing the

8     alarm, Officer Moore reviewed the x-ray machine and discovered that

9     the suspicious item was concealed behind the luggage’s pull handles.
10          B.    Law Enforcement Officers Discover That Both of Defendant’s
                  Two Pieces of Luggage Contain Concealed Cocaine
11
            TSA Explosives Specialist John Becker arrived at the baggage
12
      room to determine whether the concealed item contained explosives.
13
      Specialist Becker reviewed the x-rays of the yellow luggage and
14
      determined it did not contain explosives.         Specialist Becker then
15
      examined the interior of the yellow luggage and saw evidence of
16
      tampering on the edges of the interior near a black plastic sheet
17
      separating the inner lining from the exterior.          Specialist Becker
18
      then examined the area underneath the plastic sheet and saw a hidden
19
      vacuum-sealed package.      Specialist Becker left the vacuum-sealed
20
      package inside the yellow luggage and noticed a blue bag was brought
21
      into the room.     SA Marron later arrived at the baggage room and
22
      retrieved a vacuum-sealed package hidden between the blue bag’s inner
23
      lining and the black plastic sheet separating the lining from the
24
      exterior.
25
            At approximately 8:15 p.m., CBP Officer Alfredo Cuevas arrived
26
      at the baggage area and observed one blue bag and one yellow bag.
27
      Officer Cuevas inspected one of the bags and noticed its tag
28

                                             11
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 19 of 32 Page ID #:1350



1     identified “Viana Grossi” as the owner of the bag along with flight

2     details.    Officer Cuevas also noticed a vacuum-sealed package inside

3     each bag.    Officer Cuevas cut open one vacuum-sealed package and

4     observed a white-powdery substance.         Based on the bag tag and

5     passenger information provided by the Passenger Analysis Unit,

6     Officer Cuevas learned that the luggage belonged to a Carlos

7     Alexandre Viana Grossi, who was heading to United Airlines Flight

8     #839 departing to Sydney, Australia at Gate No. 74.

9           C.    Officer Cuevas Detains Defendant Boarding His Flight
10          At approximately 10:00 p.m., Officer Cuevas met defendant in the
11    jetway hall boarding his flight to Sydney.         Because he was in plain
12    clothes, Officer Cuevas showed defendant his badge and introduced
13    himself as a CBP officer.       Defendant presented his passport upon
14    Officer Cuevas’ request.      Officer Cuevas asked defendant if he had
15    checked in any luggage and to describe the luggage.           Defendant stated
16    he had checked in two bags: one yellow and one blue.           Based on
17    defendant’s response, Officer Cuevas handcuffed defendant and
18    transported him to a secondary inspection area.          During the detention

19    process, defendant appeared emotionless and did not question what was

20    happening.

21          At the secondary inspection area, Officer Cuevas asked defendant

22    in English a specific set of questions known as a “Binding

23    Declaration.”     During the questions, Defendant stated, in English,

24    that the yellow and blue bags belonged to him and that he had

25    personally packed the bags.       Officer Cuevas inspected the bags in

26    front of defendant, placed them in the x-ray machine, and eventually

27    opened the second vacuum-sealed package.         At approximately 10:46

28    p.m., Officer Cuevas field-tested the second vacuum-sealed package’s

                                             12
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 20 of 32 Page ID #:1351



1     consents and it tested positive for cocaine.          After this positive

2     test, Officer Cuevas transferred the case back to HSI.           During the

3     inspection process, defendant again appeared emotionless and did not

4     question anything.

5           The cocaine was eventually transported to a secured vault for

6     storage and safekeeping.      On May 8, 2021, the cocaine was transported

7     to the CBP Laboratory for testing and analysis.          Then-CBP Chemist

8     Flynt Goodson examined the cocaine and discovered the vacuum-sealed

9     packages actually contained four separate bags of cocaine.            Mr.
10    Goodson transferred the cocaine into four separate plastic bags.             He
11    then weighed each bag and determined the total net weight of all four
12    bags was 2,251 grams.      Mr. Goodson then conducted a series of tests
13    and concluded that the substance was, in fact, cocaine, a federally
14    controlled substance.
15          HSI SA Juan Munoz, utilizing his experience in drug trafficking
16    organizations, narcotics sales, and international narcotic smuggling
17    and trafficking, determined that the amount of cocaine recovered in
18    this case was for distribution purposes and the expected value was

19    between $225,100 to $675,300.

20    IV.   STATEMENT OF THE CHARGED OFFENSES

21          Defendant is charged in the single-count FSI with possessing

22    with intent to distribute at least 500 grams of a mixture or

23    substance containing a detectable amount of cocaine, in violation of

24    21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii)(II).

25          The elements of possession with intent to distribute at least

26    500 grams of a mixture or substance containing a detectable amount of

27    cocaine, as charged in the Indictment, are: (i) defendant knowingly

28    possessed cocaine; and (ii) defendant possessed the cocaine with the

                                             13
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 21 of 32 Page ID #:1352



1     intent to distribute it to another person.         Further, it does not

2     matter whether the defendant knew that the substance was cocaine; it

3     is sufficient that the defendant knew that it was some kind of a

4     federally controlled substance.        Ninth Cir. Model Crim. Jury Instr.,

5     § 9.15 (2010 ed.); United States v. Soto-Zuniga, 837 F.3d 992, 1004-

6     05 (9th Cir. 2016) (knowledge of type and quantity of drugs not

7     element of offense).      To “possess with intent to distribute” means to

8     possess with intent to deliver or transfer possession of cocaine to

9     another person, with or without any financial interest in the
10    transaction.    Ninth Cir. Model Crim. Jury Instr., § 9.15 (2010 ed.)
11          Additionally, to trigger the statutory mandatory minimum

12    sentence of five years’ imprisonment, the government must prove

13    beyond a reasonable doubt that the amount of the substance containing

14    cocaine “equaled or exceeded” 500 grams.         Ninth Cir. Model Crim. Jury

15    Instr., § 9.16 (2010 ed.)       The government does not have to prove that

16    the defendant knew the quantity of cocaine.          Id.; United States v.

17    Jefferson, 791 F.3d 1013 (9th Cir. 2015).

18    V.    LEGAL AND EVIDENTIARY ISSUES

19          The government intends to prove its case at trial through the

20    following: 1) the testimony of the TSA and HSI agents who discovered

21    the narcotics in defendant’s checked baggage; 2) the testimony of the

22    arresting CBP Officer and his subsequent observations of defendant;

23    3) video recordings of defendant at LAX on the date in question;

24    4) photographic evidence; 5) airlines records of defendant’s travel

25    plans; and 6) the testimony of several expert witnesses. The

26    government will not exhaustively recite every legal issue in this

27    case below, but the following legal issues may arise at trial.

28

                                             14
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 22 of 32 Page ID #:1353



1           A.    Statements by Defendant

2           At trial, the government will introduce statements made by

3     defendant to Officer Cuevas immediately prior to his arrest and

4     interrogation by HSI.      These include statements at the jetway and at

5     the baggage room where defendant admits to checking in yellow and

6     blue suitcases and packing them himself.         All subsequent statements

7     made to HSI agents have been suppressed pursuant to this Court’s

8     ruling.    (Dkt. 84.)

9                 1.    Admissible Only When Offered by the Government
10           These statements are admissible as admissions by a party

11    opponent and are not hearsay when offered by the government.            Fed. R.

12    Evid. 801(d)(2)(A).

13                2.    Inadmissible When Offered by Defendant

14          While the government may present evidence regarding a

15    defendant’s statements, a defendant is not entitled to elicit his own

16    prior statements from other witnesses under Federal Rule of Evidence

17    801(d)(2)(A) because they are hearsay.         See United States v. Ortega,

18    203 F.3d 675, 682 (9th Cir. 2000) (non-self-inculpatory statements,

19    even if made contemporaneously with other self-inculpatory

20    statements, are inadmissible hearsay).         To permit otherwise would

21    place a defendant’s statements “before the jury without subjecting

22    himself to cross-examination, precisely what the hearsay rule

23    forbids.”    Id. at 682 (district court properly granted the

24    government’s motion in limine to exclude introducing defendant’s

25    post-arrest statements through cross-examination of INS agent)

26    (quoting United States v. Fernandez, 839 F.2d 639, 650 (9th Cir.

27    1988)).

28

                                             15
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 23 of 32 Page ID #:1354



1           In a motion in limine and several notices of objections,

2     defendant repeatedly refers to statements he made to Homeland

3     Security Investigation agents on April 30, 2019.          (Dkt Nos. 149 at p.

4     4; 151 at p. 5; 154 at pp. 2-3.) 3       The government is now concerned

5     that defendant will seek to introduce his own self-serving statements

6     to HSI agents at trial.      The government contends that defendant is

7     barred from introducing his own prior, out-of-court statements at

8     trial unless either introduced by the government or if defendant

9     subjects himself to cross-examination.
10          While defendants are not prevented from introducing evidence

11    necessary to put on their defense, they must do so by testifying.

12    Fed. R. Evid. 801(c); see also Fernandez, 839 F.2d at 640.            Defendant

13    should not be permitted to place any of his prior statements before

14    the Court or jury without subjecting himself to cross-examination.

15    Nor should he be permitted to introduce his prior statements through

16    defense witnesses (other than defendant himself) or by cross-

17    examining government witnesses with defendant’s hearsay statements.

18          B.    Video Recordings

19          The government intends to introduce three video recordings of

20    the defendant taken on April 30, 2019 at LAX.          The videos show

21    defendant traveling through LAX and carrying yellow and blue

22    suitcases consistent with the luggage searched in this matter.

23          C.    Chain of Custody

24          The government will seek to introduce the cocaine defendant

25    possessed.    Several of the law enforcement personnel and the chemist

26

27
            3As discussed above, these statements have been suppressed by
28    this Court and the government does not intend to introduce them at
      trial.
                                        16
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 24 of 32 Page ID #:1355



1     who handled the evidence will testify as to the manner of recovery,

2     storage, and testing of the evidence.         To be admitted into evidence,

3     a physical exhibit must be in substantially the same condition as

4     when the crime was committed.       Fed. R. Evid. 901.      The Court may

5     admit the evidence if there is a “reasonable probability the article

6     has not been changed in important respects.”          Gallego v. United

7     States, 276 F.2d 914, 917 (9th Cir. 1960).         This determination is to

8     be made by the trial judge and will not be overturned except for

9     clear abuse of discretion.       Factors the Court may consider in making
10    this determination include the nature of the item, the circumstances
11    surrounding its preservation, and the likelihood of intermeddlers
12    having tampered with it.      Id. at 917.
13          In establishing chain of custody as to an item of physical

14    evidence, the government is not required to call all persons who may

15    have come into contact with the piece of evidence.           United States v.

16    Harrington, 923 F.2d 1371, 1374 (9th Cir. 1991).          Moreover, a

17    presumption of regularity exists in the handling of exhibits by

18    public officials.     Therefore, to the extent that alleged or actual

19    gaps in the chain of custody exist, such gaps go to the weight of the

20    evidence rather than to its admissibility.         Id.

21          Defendant has indicated he will not stipulate to the chain of

22    custody of the cocaine.

23          D.    Cocaine Evidence

24          As described above, once chain of custody has been established,

25    physical items may be admitted into evidence as exhibits.            See

26    Harrington, 923 F.2d at 1374.       Physical items include seized

27    contraband evidence, like the cocaine here.          Although the cocaine may

28    be admitted into evidence as an exhibit, that evidence is not sent

                                             17
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 25 of 32 Page ID #:1356



1     back to the jury room for safety reasons.         This is to protect the

2     jury from mishandling the contraband and accidentally harming

3     themselves.    The contraband and other evidence which is admitted but

4     not sent back to the deliberation room, like the recordings,

5     photographs, or other physical exhibits, but should instead remain in

6     the courtroom until such time, if any, the jury requests to inspect

7     the item in the presence of the Court.         A non-witness HSI agent will

8     be available to safely handle the contraband if the jury wishes to

9     inspect the contraband once deliberations have begun.           The HSI agent
10    will maintain control of the cocaine throughout the proceedings and
11    will secure it back into evidence when the proceedings conclude.
12          Defendant has indicated he will not stipulate to test results or
13    weight of the cocaine.
14          E.    Physical Evidence
15          The government will also seek to introduce the actual, physical

16    luggage defendant used to transport and conceal the cocaine.            During

17    deliberations, the government requests that the luggage be sent into

18    the jury room for inspection by the jurors outside the presence of

19    the court.    See, e.g., United States v. Chadwell, 798 F.3d 910, 914

20    (9th Cir. 2015) (noting that in regard to physical video exhibits,

21    [t]he decision to send properly admitted exhibits to the jury room

22    during deliberations is within the discretion of the trial court”).

23    A jury is entitled to “view paper exhibits, photographs, and physical

24    exhibits” during deliberations in a private manner.           Id.

25          F.    Photographs

26          The government will introduce photographs of: (1) the cocaine,

27    packaging, and bags they were found in as they appeared when

28    discovered at LAX; (2) the cocaine and packaging as they appeared

                                             18
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 26 of 32 Page ID #:1357



1     after testing and analysis; (3) baggage tags and checked baggage

2     claim receipts both from the checked luggage themselves and seized

3     from defendant’s person; (4) x-rays of the checked luggage;

4     (5) stills from surveillance footage; and (6) defendant’s boarding

5     pass.      Photographs are generally admissible as evidence.        See United

6     States v. Stearns, 550 F.2d 1167, 1170-71 (9th Cir. 1977).

7     Photographs should be admitted so long as they fairly and accurately

8     represent the event or object in question.         United States v. Oaxaca,

9     569 F.2d 518, 525 (9th Cir. 1978).          The Ninth Circuit has held that
10    “[p]hotographs are admissible as substantive as well as illustrative
11    evidence.”      United States v. May, 622 F.2d 1000, 1007 (9th Cir.
12    1980).

13          Defendant objects to every photograph that does not have a time

14    and date on it.      There is no caselaw in support of the argument that

15    the admissibility of a photograph depends on the presence of a time

16    and date on the photograph itself.          The government expects witnesses

17    to testify to the approximate date and time of the image depicted in

18    each photograph.

19          G.      Expert Testimony

20          The government intends to introduce expert testimony from a

21    forensic chemist regarding the composition and weight of the charged

22    narcotics, and an HSI agent regarding the modus operandi of

23    international drug trafficking organizations, that two kilograms of

24    cocaine is for distribution and not personal use, and the general and

25    wholesale prices of cocaine in Australia and Los Angeles,

26    specifically in April 2019.       There is a pending motion in limine to

27    exclude this testimony.      (Dkt. 70.)

28

                                             19
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 27 of 32 Page ID #:1358



1           As a general matter, if specialized knowledge will assist the

2     trier of fact in understanding the evidence or determining a fact in

3     issue, a qualified expert witness may provide opinion testimony on

4     the issue in question.      Fed. R. Evid. 702.     Expert opinion may be

5     based on hearsay or facts not in evidence, where the facts or data

6     relied upon are of the type reasonably relied upon by experts in the

7     field.   Fed. R. Evid. 703.      An expert may also provide opinion

8     testimony even if it embraces an ultimate issue to be decided by the

9     trier of fact.     Fed. R. Evid. 704.
10          The Ninth Circuit has held that the admissibility of expert

11    testimony generally turns on the trial court answering the following

12    questions: a) Whether the opinion is based upon scientific,

13    technical, or other specialized knowledge; b) Whether the expert’s

14    opinion would assist the trier of fact in understanding the evidence

15    or determining a fact in issue; c) Whether the expert has appropriate

16    qualifications; d) Whether the testimony is relevant and reliable; e)

17    Whether the methodology or technique the expert uses “fits” the

18    conclusions; and, f) Whether the probative value is substantially

19    outweighed by the risk of unfair prejudice, confusion of issues, or

20    undue consumption of time.       United States v. Hankey, 203 F.3d 1160,

21    1168 (9th Cir. 2000).

22          The government’s expert witness testimony described above is

23    well within this established compass.         The Ninth Circuit has held

24    that expert testimony regarding such a person’s methods, results, and

25    conclusions is admissible under Rule 702.         E.g., United States v.

26    McCaleb, 552 F.3d 1053, 1060–61 (9th Cir. 2009).          And while an expert

27    on drug trafficking organizations modus operandi cannot opine that

28    blind drug mules do not exist (see United States v. Venegas-Reynoso,

                                             20
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 28 of 32 Page ID #:1359



1     524 F. App’x 373, 377 (9th Cir. 2013)), the expert can still testify

2     about the behavior of blind mules, and the use and rarity of blind

3     mules if it goes towards the heart of the defense.           See United States

4     v. Gilmore, 811 F. App’x 997, 999 (9th Cir. 2020) (no abuse in

5     discretion allowing expert witness to testify with limitations “on

6     the structure and operation of drug trafficking organizations,

7     including use of ‘blind mules”).        So long as the testimony on this

8     subject is based on the expert’s experience with drug traffickers,

9     does not state an opinion on the defendant’s state of mind or
10    knowledge, and is reliable, it is admissible.          See United States v.
11    Valencia-Lopez, 971 F.3d 891, 901 (9th Cir. 2020) (requiring a

12    finding of reliability to justify an opinion on the rarity of drug

13    cartels using coerced carriers; United States v. Murillo, 255 F.3d

14    1169, 1178 (9th Cir. 2001) (finding that expert testimony on the

15    subject valid when limited to the expert’s experience).

16          H.    Cross-Examination

17          The scope of a cross-examination is within the discretion of the

18    trial court.    Fed. R. Evid. 611(b).       It should be limited to the

19    subject matter of the direct examination and matters affecting the

20    credibility of the witness.       The trial court may, in the exercise of

21    its discretion, permit inquiry into additional matters as if on

22    direct examination.      Id.

23          A defendant who testifies at trial may be cross-examined as to

24    all matters reasonably related to the issues the defendant puts in

25    dispute.    United States v. Miranda-Uriarte, 649 F.2d 1345, 1353-54

26    (9th Cir. 1981).     A defendant has no right to avoid cross-examination

27    on matters which call into question the defendant’s claim of

28    innocence.    Id.   Moreover, a defendant who testifies at trial waives

                                             21
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 29 of 32 Page ID #:1360



1     his Fifth Amendment privilege and may be cross-examined on matters

2     made relevant by his direct testimony.         United States v. Black, 767

3     F.2d 1334, 1341 (9th Cir. 1985).

4           The scope of a defendant’s waiver is coextensive with the scope

5     of relevant cross-examination.       United States v. Cuozzo, 962 F.2d

6     945, 948 (9th Cir. 1992).       The extent of the waiver is determined by

7     whether the question reasonably relates to subjects covered by

8     defendant’s direct testimony.       United States v. Hearst, 563 F.2d

9     1331, 1340 (9th Cir. 1977).       Since a witness’s credibility always
10    relates to the witness’s testimony, the government may cross-examine
11    a defendant about specific instances of dishonesty.           Fed. R. Evid.
12    608(b).    Additionally, the government may impeach a defendant in
13    cross-examination with evidence that might otherwise be inadmissible
14    under Fed. R. Evid. 404(b).
15          I.    Defendant Should Be Precluded from Affirmatively Entering
                  Any Evidence Not Produced
16
            To the extent defendant may attempt to introduce or use any
17
      evidence at trial that he has not produced to the government, such
18
      documents should be excluded.       See Taylor v. Illinois, 484 U.S. 400,
19
      415 (1988) (defendant’s failure to comply with, or object to,
20
      government’s discovery request before trial justified exclusion of
21
      unproduced evidence).      Where a party fails to produce discovery as
22
      required by Rule 16, the rule empowers the district court to
23
      “prohibit the party from introducing evidence not disclosed, or it
24
      may enter such other order as it deems just under the circumstances.”
25
      Fed. R. Crim. P. 16(d)(2)(C) and (D).
26
            This sanction may be applied to a defendant.          The Ninth Circuit
27
      has held that where a defendant fails to produce reciprocal discovery
28

                                             22
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 30 of 32 Page ID #:1361



1     or fails to provide timely notice of his or her intention to call an

2     expert witness, it is well within the district court’s discretion to

3     exclude such defense evidence, especially where the defense

4     disclosure was made after the start of trial.          See United States v.

5     Scholl, 166 F.3d 964, 972 (9th Cir. 1999) (upholding district court’s

6     decision to exclude defense evidence due to defendant’s strategic

7     decision to withhold discovery until the last minute).           The same

8     should apply here.

9           J.    Affirmative Defenses
10          As of the date of this filing, defendant has not given
11    affirmative notice of an intent to rely on any defense of mental
12    incapacity, entrapment, duress, or alibi, or any other affirmative
13    defense.    Therefore, to the extent defendant may attempt to rely on
14    such a defense, the government reserves the right to object and to
15    move to preclude the defendant from asserting such a defense.
16          K.    No References to Punishment or Custodial Status
17          Defendant has repeatedly referenced in custodial status, in

18    various filings, including jury instructions and motions in limine.

19    Defendant should be precluded from making any reference to a

20    potential sentence during all phases of the trial including jury

21    selection, opening statements, examination of witnesses and closing.

22    This includes any reference to punishment in terms of any potential

23    custodial sentence or the potential impact a conviction will have on

24    defendant’s immigration status.

25          “It has long been the law that it is inappropriate for a jury to

26    consider or be informed of the consequences of their verdict.” United

27    States v. Frank, 956 F.2d 872, 879 (9th Cir. 1992).           As explained in

28    Pope v. United States, 298 F.2d 507 (5th Cir. 1962):

                                             23
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 31 of 32 Page ID #:1362



1           To inform the jury that the court may impose minimum or maximum
            sentence, will or will not grant probation, when a defendant
2           will be eligible for parole, or other matters relating to
            disposition of the defendant, tend to draw the attention of
3
            the jury away from their chief function as sole judges of the
4           facts, open the door to compromise verdicts and to confuse the
            issue or issues to be decided.
5     Id. at 508.
6           The Ninth Circuit has recognized this principle by prohibiting
7     the jury from considering punishment in deciding whether the
8     government has proved its case against the defendant beyond a
9     reasonable doubt.     See Ninth Cir. Model Crim. Jury Instr., § 7.4
10    (2010 ed.)    The Court should therefore prohibit defendant from making
11    any reference to punishment in the presence of the jury at any point
12    in these proceedings.
13          Likewise, defendant should be precluded from referencing to the
14    jury his custodial status.       That defendant was ordered permanently
15    detained by a magistrate judge under the Bail Reform Act (Dkt. 3), or
16    that the trial in this case has been continued for a certain period
17    of time under the Speedy Trial Act, is not relevant to the jury’s
18    determination as to whether defendant possessed with intent to
19    distribute at least 500 grams of cocaine.         Rather, such reference
20    would only unfairly prejudice the government, confuse the issues,
21    mislead the jury, and waste time.
22          L.    Procedure if Defendant Testifies
23          If defendant chooses to testify, the government requests that
24    the Court require defendant to proceed in a question-answer format.
25          Under Federal Rule of Evidence 611(a), courts should “exercise
26    reasonable control over the mode and order of examining witnesses and
27    presenting evidence so as to: (1) make those procedures effective for
28    determining the truth; (2) avoid wasting time; and (3) protect
                                             24
     Case 2:19-cr-00302-FMO Document 177 Filed 06/21/21 Page 32 of 32 Page ID #:1363



1     witnesses from harassment or undue embarrassment.”           Fed. R. Evid.

2     611(a).    The Court’s rulings on matters of trial management include

3     “such concerns as whether testimony shall be in the form of a free

4     narrative or responses to specific questions.” Fed. R. Evid. 611

5     advisory committee’s note.

6           Requiring defendant to proceed in a question-answer format

7     (rather than a narrative fashion) will facilitate each of the

8     interests set forth in Rule 611(a).         Like all other witnesses,

9     defendant should be required to answer questions that are posed, so
10    as to assure opposing counsel the opportunity to lodge any objection
11    prior to defendant’s answer.        This is particularly important to
12    avoid inadmissible evidence from being presented to the jury.             Like
13    all other litigants, pro se defendants must comply with substantive
14    and procedural courtroom rules.        See Faretta v. California, 422 U.S.

15    806, 834 n. 46 (1975) (explaining that self-representation is not a

16    license to ignore “relevant rules of procedural and substantive

17    law.”).    It is also proper to restrict a defendant from proceeding in

18    a narrative fashion in order to “insur[e] that the trial proceed in

19    an orderly and fair manner.”       United States v. Gallagher, 99 F.3d

20    329, 332 (9th Cir. 1996).

21    VI.   CONCLUSION

22          The government respectfully requests permission to file

23    additional trial memoranda if necessary.

24

25

26

27

28

                                             25
